UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:2/28/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2013(Unaudited) DWS Large Cap Value Fund Shares Value ($) Common Stocks 99.4% Consumer Discretionary 7.7% Automobiles 1.6% Ford Motor Co. Diversified Consumer Services 1.3% H&R Block, Inc. Media 4.0% Comcast Corp. "A" Time Warner, Inc. Walt Disney Co. Multiline Retail 0.8% Target Corp. Consumer Staples 8.5% Beverages 1.3% PepsiCo, Inc. Food & Staples Retailing 2.3% CVS Caremark Corp. Wal-Mart Stores, Inc. Food Products 1.1% Kellogg Co. (a) Household Products 2.2% Procter & Gamble Co. Tobacco 1.6% Altria Group, Inc. Philip Morris International, Inc. Energy 16.0% Energy Equipment & Services 3.0% Halliburton Co. Helmerich & Payne, Inc. Noble Corp. Oil, Gas & Consumable Fuels 13.0% Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Occidental Petroleum Corp. Phillips 66 Suncor Energy, Inc. Financials 25.1% Capital Markets 2.9% Ameriprise Financial, Inc. The Goldman Sachs Group, Inc. Commercial Banks 4.2% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. Consumer Finance 1.2% Capital One Financial Corp. Diversified Financial Services 7.6% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. The NASDAQ OMX Group, Inc. Insurance 9.2% Alleghany Corp.* Chubb Corp. Fidelity National Financial, Inc. "A" HCC Insurance Holdings, Inc. Lincoln National Corp. MetLife, Inc. PartnerRe Ltd. Prudential Financial, Inc. Health Care 14.0% Health Care Equipment & Supplies 2.2% Baxter International, Inc. Medtronic, Inc. St. Jude Medical, Inc. (a) Health Care Providers & Services 2.6% Aetna, Inc. McKesson Corp. Pharmaceuticals 9.2% Johnson & Johnson (a) Merck & Co., Inc. Pfizer, Inc. Sanofi (ADR) Teva Pharmaceutical Industries Ltd. (ADR) Industrials 9.1% Aerospace & Defense 2.7% Raytheon Co. United Technologies Corp. Air Freight & Logistics 0.9% FedEx Corp. Industrial Conglomerates 3.7% General Electric Co. Machinery 1.8% Caterpillar, Inc. Stanley Black & Decker, Inc. Information Technology 6.1% Communications Equipment 1.9% Cisco Systems, Inc. Computers & Peripherals 1.6% Dell, Inc. EMC Corp.* Semiconductors & Semiconductor Equipment 0.7% Intel Corp. Software 1.9% Microsoft Corp. Oracle Corp. Materials 4.1% Chemicals 1.3% LyondellBasell Industries NV "A" Praxair, Inc. (a) Containers & Packaging 1.1% Sonoco Products Co. Metals & Mining 1.7% BHP Billiton Ltd. (ADR) (a) Newmont Mining Corp. Telecommunication Services 3.5% Diversified Telecommunication Services AT&T, Inc. (a) CenturyLink, Inc. Utilities 5.3% Electric Utilities 4.4% American Electric Power Co., Inc. Duke Energy Corp. FirstEnergy Corp. Southern Co. Multi-Utilities 0.9% Dominion Resources, Inc. Total Common Stocks (Cost $1,247,969,890) Securities Lending Collateral 7.3% Daily Assets Fund Institutional, 0.16% (b) (c) (Cost $108,986,725) Cash Equivalents 0.5% Central Cash Management Fund, 0.12% (b) (Cost $7,049,508) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,364,006,123) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,377,344,446.At February 28, 2013, net unrealized appreciation for all securities based on tax cost was $224,267,487.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $263,040,180 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $38,772,693. (a) All or a portion of these securities were on loan.The value of securities loaned at February 28, 2013 amounted to $106,206,764 which is 7.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
